OPINION OF THE COURT
Per Curiam.
Respondent Robert M. Fisher was admitted to the practice of law in the State of New York by the Second Judicial Depart*101ment on March 23, 1977 and, at all times relevant to this proceeding, has maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee (the Committee) now moves for an order, pursuant to 22 NYCRR 603.4 (g), disbarring respondent from the practice of law on the grounds that he was previously suspended, pursuant to 22 NYCRR 603.4 (e) (1) (i) and (iii), by an order of this Court dated May 30, 2002 (295 AD2d 95 [2002]), and he has neither appeared nor applied in writing to the Committee or the Court for a hearing or reinstatement for over six months from the date of his suspension.
Respondent was suspended by this Court, pending further disciplinary proceedings, due to his failure to cooperate with the Committee in its investigation by ignoring efforts to obtain relevant documentation or to appear for a deposition, and for other uncontested evidence of misconduct by failing to provide documentation regarding satisfaction of a small claims judgment entered against him. In its previous application for suspension, the Committee included the following notice:
“Please take further notice that pursuant to 22 N.Y.C.R.R. 603.4 (g), an attorney who is suspended and who has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement for six months from the date of the order of suspension, may be disbarred without further notice.”
Respondent, who was served with this motion by mail at his home address, has failed to appear on the present motion or the previous motion, and has neither appeared nor made written application to the Court or the Committee for a hearing or reinstatement. Moreover, respondent has also failed to serve the Committee with an affidavit of compliance with this Court’s prior suspension order (22 NYCRR 603.13 [f]).
Accordingly, the Committee’s motion to disbar respondent pursuant to 22 NYCRR 603.4 (g) should be granted and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.
Nardelli, J.P., Saxe, Rosenberger, Williams and Marlow, JJ., concur.
*102Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.